DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed August 18, 2021 are received and entered.
2.	Claims 1, 3 – 5, 7, 9 – 12, and 15 are amended.  Claims 1 – 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the recitation that “the first processor combines the first energy information and the second energy information . . . to respective signals transmitted at the first time point and the second time point” is indefinite for at least the following reasons.
It is not possible for the second energy information to be transmitted at the first time point, as required by this claim.  That is because the second energy information is only detected at the second time point, as required by claim 1.
Because of this contradiction, this claim is indefinite.  The required impossibility renders this claim unexaminable for prior art purposes.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 – 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (U.S. Pub. 2003/0206162).
Regarding claim 1, Roberts teaches: an electronic device comprising:
a housing (FIG. 2; paragraph [0047]; housing 215);
5a display including at least one region corresponding to at least one surface of the housing (FIGS. 1, 2; paragraphs [0044], [0046], [0047]; touch surface 210 [overlay] may include a display unit and includes a touch surface 100 of a touch screen [at least one region] that corresponds to a top surface of the housing 215);
a touch sensor for detecting a touch input on the at least one region (FIG. 1; paragraph [0044]; touch sensors 110, 120, 130, and 140 are used to detect touch inputs applied to touch surface 100);
a first processor operably coupled to the touch sensor (FIGS. 5, 15; paragraphs [0058], [0096]; touch screen control system 1507 includes touch screen control system 550 and components therein including drive/sense circuitry 510, 520, 530, and 540 which is coupled to touch sensors 501, 502, 503, and 504); and
a second processor operably coupled to the display, the touch sensor, and 10the first processor (FIG. 15; paragraph [0096]; data processor computer 1510 is coupled to touch screen control system 1507 and therefore touch sensors 501, 502, 503, and 504),
wherein the first processor is configured to:
detect first position information of an external object touching the at least one region and first energy information related to a contact surface of the external object, based on a capacitance measured from the touch sensor at a first time point (FIGS. 5; paragraphs [0050], [0058], [0059], [0084]; touch screen control system 550 / 1507 detects signals that are used to identify a location and applied force of a touch input.  A location and applied force is detected at a first time point corresponding to touch presence threshold point 705 when an applied touch force, as measured by a change in capacitance, is greater than a threshold);
15detect second position information of the external object which touches the at least one region and second energy information related to the contact surface of the external object, based on a capacitance measured from the touch sensor at a second time point which comes after the first time point (FIGS. 5; paragraphs [0050], [0084]; a location and applied force is detected at a second time point corresponding to time tINT2 when an applied touch force, as measured by a change in capacitance, falls below a predetermined magnitude or has a negative slope indicating that the touch signal has passed a peak magnitude); and
20transmit a signal to the second processor, wherein the signal is based on at least one of the first position information, the second position information, the first energy information, and the second energy information (FIG. 15; paragraph [0096]; touch screen control system 550 / 1507 transmits touch information to data process computer 1510).
Regarding claim 2, Roberts teaches: wherein the first processor 25transmits to the second processor the signal which is based on at least one of the first position information, the second position information, the first energy information, and the second energy information at each of the first time point and second time point separated by a specified period.  
Regarding claim 9, Roberts teaches the subject matter of this claim for at least the reasons set forth above with regard to claim 1.  This claim is slightly broader than independent claim 1, rejected above.  Accordingly, a duplicate rejection will not be provided in this Office Action for the purpose of brevity.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3, 5 – 6, 10 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, as applied to claims 1 and 9 above, in further view of Itsuki (U.S. Pub. 2014/0078115).
Regarding claim 3, Roberts fails to explicitly disclose: wherein the first processor -72-inserts a specified value indicating whether a change in the capacitance measured from the touch sensor at the first time point and the second time point is a maximum into signals transmitted respectively at the first time point and the second time point.
However, in a related field of endeavor, Itsuki discloses a display device with a touch panel (Title).
With regard to claim 3, Itsuki teaches: wherein the first processor -72-inserts a specified value indicating whether a change in the capacitance measured from the touch sensor at the first time point and the second time point is a maximum into signals transmitted respectively at the first time point and the second time point (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results.  More specifically, the teachings of a touch display device that detects a location and force magnitude of an applied touch using a capacitive sensor at different times to determine a touch point, as taught by Roberts, are known.  Additionally, the teachings of a touch display device that detects a location of an applied touch based on a position at which a change in capacitance is greatest, as taught by Itsuki, are known as well.  The combination of the known teachings of Roberts and Itsuki would yield the predictable results of a touch display device that detects a location and force magnitude of an applied touch using a capacitive sensor at different times to determine a touch point at which a change in capacitance is greatest.  In other words, it would have been obvious to apply the touch and force sensing processing of Roberts to the capacitive sensor array with a touch position corresponding to a peak capacitance of Itsuki.  Such a combination merely substitutes one known capacitance sensing arrangement for another to more specifically detect a location of a touch based on a peak capacitance.  In such a combination, it would have been obvious for the touch screen control system of Roberts to include some sort of indication of which location has the greatest capacitance in the signals transmitted to data processor computer 1510, based on finding the touch signal maximum as discussed with regard to FIG. 7 of Roberts, in order to determine how the device would respond to the applied input.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield the aforementioned predictable results.
Regarding claim 5, Roberts fails to explicitly disclose: wherein the first processor combines position information of the external object, measured at a time point when a change in the capacitance is maximum, from the first position 15information and the second position information in the signal and transmits the signal to the second processor.
However, Itsuki teaches: wherein the first processor combines position information of the external object, measured at a time point when a change in the capacitance is maximum, from the first position 15information and the second position information in the signal and transmits the signal to the second processor (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 6, Roberts fails to explicitly disclose: wherein the touch sensor transmits to the first processor a plurality of 20parameters corresponding respectively to a plurality of cells included in the at least one region and which are based on a capacitance measured in the respective plurality of cells, and wherein the first processor obtains the first position information or second position information related to the external object, based on at least one 25of the plurality of parameters.  
However, Itsuki teaches: wherein the touch sensor transmits to the first processor a plurality of 20parameters corresponding respectively to a plurality of cells included in the at least one region and which are based on a capacitance measured in the respective plurality of cells, and wherein the first processor obtains the first position information or second position information related to the external object, based on at least one 25of the plurality of parameters (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs.  The detection of the capacitance on each capacitor C11 to Cmn is a parameter.  Where the peak capacitance is detected is the at least one of the plurality of parameters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 7, Roberts fails to explicitly disclose: wherein the second processor identifies a coordinate of the external object which touches the at least one region at a time point between the first time point and the second time point at which a 30change in the capacitance is maximum, in response to identifying the signal -73 - transmitted from the first processor.
However, Itsuki teaches: wherein the processor identifies a coordinate of the external object which touches the at least one region at a time point between the first time point and the second time point at which a 30change in the capacitance is maximum, in response to identifying the signal -73 -transmitted from the first processor. (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location [coordinate] of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Neither Roberts nor Itsuki explicitly disclose that the second processor performs the above identification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to try performing the above processing on either the “first processor” or the “second processor”.  There are only two potential options for which processor should be used to identify a coordinate of an external object.  Therefore, it is obvious that this identification would be performed by the second processor.
Neither Roberts nor Itsuki explicitly disclose: the second processor performs at least one function of an application being executed by the second processor, based on the identified coordinate of the external object.
However, it is well-known and conventional for a main processor of an electronic device to perform a function within an application in response to an identified coordinate of a touch input by a user’s finger.
Such teachings are fairly ubiquitous and suggested merely by the disclosure in Roberts of a touch screen.
Regarding claim 8, Roberts teaches: wherein, in response to identifying a plurality of time points at which a change in the capacitance is maximum from the signal, the second processor performs the at least one function, based on position information of the external object at a last time point among the plurality of time points (FIG. 7; paragraph [0084]; a touch position and force are determined based in part on the end of a touch interval at tINT2 [last time point]).
Regarding claim 10, Roberts fails to explicitly disclosed: wherein the processor inserts a 30specified value indicating whether position information of the external object -74-identified every specified period is a position measured at a time point at which a change in the capacitance is maximum for a time period between the first time point and the second time point, into the signal.  
However, Itsuki teaches: wherein the processor inserts a 30specified value indicating whether position information of the external object -74-identified every specified period is a position measured at a time point at which a change in the capacitance is maximum for a time period between the first time point and the second time point, into the signal (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 11, Roberts teaches: wherein the processor inserts information combined with a plurality of parameters obtained from the touch sensor at a time point at which a change in the capacitance is maximum for a time period between the first time point and the second time point into the signal.  
However, Itsuki teaches: wherein the processor inserts information combined with a plurality of parameters obtained from the touch sensor at a time point at which a change in the capacitance is maximum for a time period between the first time point and the second time point into the signal (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs.  The detection of the capacitance on each capacitor C11 to Cmn is a parameter.  Where the peak capacitance is detected is the at least one of the plurality of parameters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 12, Roberts fails to explicitly disclose: wherein the processor inserts a position of the external object which touches the display at a time point at which a change in the capacitance is maximum for a time period between the first time point and the second time point into the signal.  
However, Itsuki teaches: wherein the processor inserts a position of the external object which touches the display at a time point at which a change in the capacitance is maximum for a time period between the first time point and the second time point into the signal (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 13, Roberts fails to explicitly disclose: wherein the processor is configured to: identify, from information of the touch sensor, a plurality of parameters respectively corresponding to a plurality of cells within the display and based on a capacitance measured in each of the plurality of cells; and 20obtain the first energy information or the second energy information, based on the identified plurality of parameters.  
However, Itsuki teaches: wherein the processor is configured to: identify, from information of the touch sensor, a plurality of parameters respectively corresponding to a plurality of cells within the display and based on a capacitance measured in each of the plurality of cells; and 20obtain the first energy information or the second energy information, based on the identified plurality of parameters (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs.  The detection of the capacitance on each capacitor C11 to Cmn is a parameter.  Where the peak capacitance is detected is the at least one of the plurality of parameters.  When combined with Roberts, magnitude of force would be obtained for each of the cells based on the detected capacitances [parameters]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 15, Roberts teaches: an electronic device comprising:
a housing (FIG. 2; paragraph [0047]; housing 215);
5a display including at least one region corresponding to at least one surface of the housing (FIGS. 1, 2; paragraphs [0044], [0046], [0047]; touch surface 210 [overlay] may include a display unit and includes a touch surface 100 of a touch screen [at least one region] that corresponds to a top surface of the housing 215);
a touch sensor for detecting a touch input on the at least one region (FIG. 1; paragraph [0044]; touch sensors 110, 120, 130, and 140 are used to detect touch inputs applied to touch surface 100);
a first processor operably coupled to the touch sensor (FIGS. 5, 15; paragraphs [0058], [0096]; touch screen control system 1507 includes touch screen control system 550 and components therein including drive/sense circuitry 510, 520, 530, and 540 which is coupled to touch sensors 501, 502, 503, and 504); and
a second processor operably coupled to the display, the touch sensor, and 10the first processor (FIG. 15; paragraph [0096]; data processor computer 1510 is coupled to touch screen control system 1507 and therefore touch sensors 501, 502, 503, and 504),
wherein the device is configured to:
identify a signal related to an external object touching the display and 5based on a specified period from the first processor (FIG. 15; paragraph [0096]; touch screen control system 550 / 1507 transmits touch information [signal] to data process computer 1510);
identify a first position of the external object within the display at a first time point at which the signal is generated and a second position of the external object within the display at a second time point, based on the identified signal (FIGS. 5; paragraphs [0050], [0084]; a location and applied force is detected at a first time point corresponding to touch presence threshold point 705 when an applied touch force, as measured by a change in capacitance, is greater than a threshold.  A location and applied force is detected at a second time point corresponding to time tINT2 when an applied touch force, as measured by a change in capacitance, falls below a predetermined magnitude or has a negative slope indicating that the touch signal has passed a peak magnitude); and
Roberts fails to explicitly disclose that the identification steps are performed by the second processor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to try performing the above processing on either the “first processor” or the “second processor”.  There are only two potential options for which processor should be used to identify a coordinate of an external object.  Therefore, it is obvious that this identification would be performed by the second processor.
Roberts fails to explicitly disclose: the second processor perform at least one function of an application being executed by the second processor, based on at least one of the first position and second position identified from the signal.
However, it is well-known and conventional for a main processor of an electronic device to perform a function within an application in response to an identified coordinate of a touch input by a user’s finger.
Such teachings are fairly ubiquitous and suggested merely by the disclosure in Roberts of a touch screen.
Roberts fails to explicitly disclose: the identification of the second position at the second time point occur when at least one of an area and pressure of the external object is maximum.
However, Itsuki teaches: the identification of the second position at the second time point occur when at least one of an area and pressure of the external object is maximum (FIGS. 6, 7; paragraphs [0003], [0042]; capacitive touch panel 100 includes capacitors C11 to Cmn.  A particular location of an applied touch input is detected based on which location amongst capacitors C11 to Cmn has a peak change in capacitance.  In other words, a touch position is determined based on where the largest change of capacitance occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Roberts and Itsuki to yield predictable results for at least the reasons set forth above with regard to claim 3.  Specifically, it would have been obvious to modify the particular timing of the tINT2 of Roberts to correspond to a peak capacitance, as disclosed by Itsuki to more accurately identify the particular time and location at which an applied touch input is at a peak / maximum.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts, as applied to claim 9 above, in further view of Marsden (U.S. Pub. 2017/0003876).
Regarding claim 14, Roberts fails to explicitly disclose: wherein the processor outputs the signal periodically.
However, Marsden teaches: wherein the processor outputs the signal periodically (paragraph [0056]; sense signals are received periodically).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Roberts such that sensing signals are transmitted periodically, as disclosed by Marsden.  Such a modification merely requires applying the known teaching of periodic transmission of sense signals of Marsden to fill the gaps of Roberts.  Using a periodic timing, as disclosed by Marsden, would simplify the disclosure of Roberts compared to alternative configurations because touch sensing would be enabled and gathering information at all time when the device is active which would result in quicker and more accurate touch location and force detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626